 



Exhibit 10
Amendment No. 1
to
Psychiatric Solutions, Inc.’s Second Amended and Restated Credit Agreement
          This Amendment No. 1 to Second Amended and Restated Credit Agreement,
dated as of December 1, 2006, (this “Amendment”), is entered into among
Psychiatric Solutions, Inc., a Delaware corporation (“PSI”), BHC Holdings, Inc.,
a Delaware corporation (“BHC”), Premier Behavioral Solutions, Inc., a Delaware
corporation (“PBS”), Alternative Behavioral Services, Inc., a Virginia
corporation (“ABS” and together with PSI, BHC and PBS, collectively, the
“Borrowers” and each a “Borrower”), the Subsidiaries of PSI listed on the
signature pages hereof as guarantors (the "Guarantors”), Citicorp North America,
Inc. (“CNAI”), as Term Loan Facility Administrative Agent (as defined below) on
behalf of each Term Loan Lender executing a Lender Consent (as defined below),
Bank of America, N.A. (“Bank of America”), as Revolving Credit Facility
Administrative Agent (as defined below) on behalf of each Revolving Credit
Lender, Citigroup Global Markets Inc. and Banc of America Securities LLC (“Banc
of America”), as joint lead arrangers and joint book managers for the Additional
Term Loan Commitments and the provisions herein related to the Additional Term
Loans (in such capacity, each a “Term Loan Arranger”), and Banc of America, as
the sole lead arranger and sole book manager for the Additional Revolving Credit
Commitments and the provisions related to the Additional Revolving Loans (in
such capacity, the “Revolving Credit Arranger” and together with the Term Loan
Arrangers, the “Arrangers”), and amends the Second Amended and Restated Credit
Agreement, dated as of July 1, 2005 (as the same may be amended, amended and
restated, supplemented or otherwise modified up to the date hereof, the “Credit
Agreement”), among PSI, as borrower, the Guarantors (as defined therein), the
Lenders and L/C Issuer (in each case as defined therein) party thereto, CNAI, as
administrative agent for the Term Loan Facility (in such capacity, the “Term
Loan Facility Administrative Agent”), Bank of America, as administrative agent
for the Revolving Credit Lenders (in such capacity, the “Revolving Credit
Facility Administrative Agent” and together with the Term Loan Facility
Administrative Agent, the "Administrative Agents”) and as collateral agent for
the Lenders and the L/C Issuer (in such capacity, the “Collateral Agent”), CNAI
and Bank of America, as co-syndication agents for the Revolving Credit Facility
and the Term Loan Facility, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and JPMorgan Chase Bank, N.A., as co-documentation agents for the
Revolving Credit Facility and the Term Loan Facility. Capitalized terms used
herein but not defined herein are used as defined in the Credit Agreement.
W i t n e s s e t h:
          Whereas, PSI, the Guarantors (as defined in the Credit Agreement), the
Lenders, the L/C Issuer and the Administrative Agents are party to the Credit
Agreement;
          Whereas, the Lenders party to the attached Consent of Lenders to this
Amendment (the “Lenders’ Consent") constituting (a) 100% of the Revolving Credit
Lenders and (b) the Required Lenders, and the Administrative Agents agree,
subject to the limitations and conditions set forth herein, to amend the Credit
Agreement as set forth herein;
          Whereas, PSI desires to (a) increase the Term Loan Commitments to a
stated aggregate principal amount of $475,000,000 (of which $125,000,000 has
been permanently repaid and is no longer outstanding) and borrow $150,000,000 of
Term Loans on the Amendment Effective Date (as defined below) to finance the ABS
Acquisition (as defined below), (b) increase the Revolving Credit Commitments to
an aggregate principal amount of $300,000,000 and

 



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
borrow thereunder on the Amendment Effective Date (as defined below) to finance
the ABS Acquisition (as defined below) and for other corporate purposes and
(c) amend certain other terms and conditions of the Credit Agreement as set
forth herein (collectively, the “Specified Transactions”) and has requested that
the Administrative Agents, 100% of the Revolving Credit Lenders and the Required
Lenders consent to the Specified Transactions;
          Whereas, BHC, PBS and ABS each desire to become a Borrower under the
Credit Agreement (as amended by Amendment No. 1) and each of them and PSI agree
to be jointly and severally liable for the payment and performance of all
obligations and covenants of any Borrower thereunder or under any other Loan
Document;
          Whereas, the Lenders party to the Lenders’ Consent (constituting
(a) 100% of the Revolving Credit Lenders and (b) the Required Lenders) and the
Administrative Agents agree, subject to the limitations and conditions set forth
herein, to consent to the Specified Transactions (and waive any Events of
Default resulting solely therefrom);
          Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:
     Section 1. Amendments to the Credit Agreement
          The Credit Agreement is, effective as of the Amendment Effective Date
(as defined below) and subject to the satisfaction (or due waiver) of the
conditions set forth in Section 2 (Conditions Precedent to the Effectiveness of
this Amendment) hereof, hereby amended as follows:
          (a) Amendments to Introductory Paragraph. The introductory paragraph
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
          This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as
of July 1, 2005, among PSYCHIATRIC SOLUTIONS, INC., a Delaware corporation
(“PSI”), BHC HOLDINGS, INC., a Delaware corporation, PREMIER BEHAVIORAL
SOLUTIONS, INC., a Delaware corporation, ALTERNATIVE BEHAVIORAL SERVICES, INC.,
a Virginia corporation (the foregoing collectively referred to hereafter as the
"Borrower”), the Guarantors (as defined below), the Lenders (as defined below),
the L/C Issuer (as defined below) and CITICORP NORTH AMERICA, INC. (“CNAI”), as
administrative agent for the Term Loan Facility (as defined below) (in such
capacity, the “Term Loan Facility Administrative Agent"), BANK OF AMERICA, N.A.
(“Bank of America”), as administrative agent for the Revolving Credit Facility
(in such capacity, the “Revolving Credit Facility Administrative Agent") and as
collateral agent for the Lenders and the L/C Issuer (in such capacity, the
“Collateral Agent"), CNAI and Bank of America, as co-syndication agents for the
Revolving Credit Facility and the Term Loan Facility, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and JPMorgan Chase Bank, N.A., as co-documentation
agents for the Revolving Credit Facility and the Term Loan Facility.
               (b) Amendments to Article I (Definitions, Interpretation and
Accounting Terms).
                    (i) Section 1.01 (Defined Terms) of the Credit Agreement is
hereby amended as follows:

- 2 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
          (1) The following definitions are hereby inserted in Section 1.01
(Defined Terms) of the Credit Agreement in the appropriate place to preserve the
alphabetical order of the definitions in such section.
          “ABS Acquisition” means the acquisition by PSI of all or substantially
all of the Capital Stock of Alternative Behavioral Services, Inc., a Virginia
corporation and owner and operator of nine (9) inpatient psychiatric facilities.
          “Additional Revolving Credit Commitment” means, with respect to each
Lender, the commitment of such Revolving Credit Lender to make Additional
Revolving Loans and acquire interests in other Revolving Credit Outstandings in
the aggregate principal amount outstanding not to exceed the amount set forth
opposite such Revolving Credit Lender’s name on Schedule I-A (Additional
Commitments) under the caption “Additional Revolving Credit Commitment,” as
amended to reflect each Assignment and Assumption executed by such Revolving
Credit Lender and as such amount may be reduced pursuant to this Agreement.
          “Additional Revolving Credit Lender” means each Lender that (a) has an
Additional Revolving Credit Commitment or (b) holds an Additional Revolving
Loan.
          “Additional Revolving Loan” has the meaning specified in
Section 2.01(a) (Revolving Credit Commitments).
          “Additional Term Loan” has the meaning specified in Section 2.01(b)
(Term Loan Commitments).
          “Additional Term Loan Commitment” means, with respect to each Lender,
the commitment of such Lender to make an Additional Term Loan to the Borrower in
the aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I-A (Additional Commitments) under the
caption “Additional Term Loan Commitment” as amended to reflect each Assignment
and Assumption executed by such Lender and as such amount may be reduced
pursuant to this Agreement.
          “Additional Term Loan Lender” means each Lender that has an Additional
Term Loan Commitment or that holds an Additional Term Loan.
          “Amendment Effective Date” has the meaning specified in Amendment
No. 1, dated as of December 1, 2006, by and among the Borrower, the Guarantors,
the Administrative Agents and the Lenders and L/C Issuer party thereto.
          “Joint Venture” means any Domestic Subsidiary that is not a Guarantor
in which a Loan Party owns certain Capital Stock and all of its remaining
Capital Stock is beneficially owned or controlled by (i) a hospital or hospital
system, (ii) individual physicians or Persons owned, controlled, managed or
operated by individual physicians or (iii) a Person in the business of operating
or managing a business or facility which the Borrower is permitted to operate
under this Agreement.
          “Original Revolving Credit Commitment” means, with respect to each
Original Revolving Credit Lender, the commitment of such Revolving Credit Lender
to

- 3 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
make Original Revolving Loans and acquire interests in other Revolving Credit
Outstandings in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Revolving Credit Lender’s name on Schedule I
(Commitments) under the caption “Revolving Credit Commitment,” as amended to
reflect each Assignment and Assumption executed by such Revolving Credit Lender
and as such amount may be reduced pursuant to this Agreement.
          “Original Revolving Credit Lender” means each Lender that (a) has an
Original Revolving Credit Commitment or (b) holds an Original Revolving Loan.
          “Original Revolving Loan” has the meaning specified in Section 2.01(a)
(Revolving Credit Commitments).
          “Original Term Loan” has the meaning specified in Section 2.01(b)
(Term Loan Commitments).
          “Original Term Loan Commitment” means, with respect to each Term Loan
Lender, the commitment of such Lender to make an Original Term Loan to the
Borrower in the aggregate principal amount outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule I (Commitments) under the
caption “Term Loan Commitment” as amended to reflect each Assignment and
Assumption executed by such Lender and as such amount may be reduced pursuant to
this Agreement.
          “Original Term Loan Lender” mean each Lender that has an Original Term
Loan Commitment or that holds an Original Term Loan.
          “PSI” has the meaning specified in the introductory paragraph hereto.
          “Total Assets” means the total assets of PSI and its Subsidiaries on a
consolidated basis as shown on the consolidated balance sheet of PSI and its
Subsidiaries as at the end of the most recent fiscal quarter then ended.
          (2) The following definitions set forth in Section 1.01 (Defined
Terms) of the Credit Agreement are amended as follows:
          “Applicable Margin” is hereby amended by deleting the table set forth
in clause (b) thereof in its entirety and replacing such table with the
following:

                      Base Rate   Eurodollar Consolidated Total Leverage Ratio  
Loans   Rate Loans
Greater than or equal to 5.5 to 1
    1.25 %     2.25 %
Less than 5.5 to 1 and equal to or greater than 5.0 to 1
    1.00 %     2.00 %
Less than 5.0 to 1 and equal to or greater than 4.5 to 1
    0.75 %     1.75 %
Less than 4.5 to 1 and equal to or greater than 4.0 to 1
    0.50 %     1.50 %
Less than 4.0 to 1
    0.25 %     1.25 %

          “Cash Equivalents” is hereby amended by deleting the text of clause
(e) thereof in its entirety and replacing such text with the following:

- 4 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
               “debt obligations and auction rate securities issued by any
domestic corporation or any domestic government instrumentality, in each case
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition (or in the case of auction rate securities, the interest rates or
dividend yields are re-set at least every 35 days); and ”
          “Excluded Property” is hereby amended by deleting clause (a) thereof
in its entirety and replacing such text with the following:
               “(a) (i) any owned Real Property that has a fair market value of
less than $5,000,000 individually, unless requested by any Administrative Agent
or the Required Lenders, and (ii) Real Property acquired by the Loan Parties
following the Amendment Effective Date which (A) is not acquired pursuant to the
ABS Acquisition and (B) is held by a Subsidiary of the Borrower which is a
Guarantor that has no other Indebtedness (other than Indebtedness permitted by
Section 8.03 (Indebtedness)) at any time (except as permitted by the
Administrative Agents);
          “Immaterial Subsidiary” is hereby amended by replacing the reference
to “$10,000” therein with “$100,000”;
          “Lender” is hereby amended by deleting clause (a) thereof in its
entirety and replacing such text with the following:
               “(a) identified as a “Lender” on the signature pages hereto or to
any amendment adopted pursuant to Section 11.01 (Amendments, Etc.), and in each
case, its successors and assigns or”
          “Mortgage Supporting Documents” is hereby amended by deleting clause
(e) thereof in its entirety and replacing such text with the following:
               “(e) a Phase I environmental report with respect to such parcel
of Real Property, dated (i) in the case of any Real Property owned by the
Borrower and its Subsidiaries (other than AHS, Alternative Behavioral Services,
Inc. and their respective Subsidiaries), a date not earlier than January 1,
2002, (ii) in the case of any owned Real Property and any Specified Leased
Property owned by AHS and its Subsidiaries, a date not earlier than January 1,
2002, together with any other Phase I environmental report prepared by on or
behalf of the Borrower or its Subsidiaries or Affiliates in connection with the
Ardent Acquisition, and (iii) in the case of any owned Real Property and any
Specified Leased Property by Alternative Behavioral Services, Inc. and its
Subsidiaries, a Phase I environmental report prepared by on or behalf of the
Borrower or its Subsidiaries or Affiliates in connection with the ABS
Acquisition dated no earlier than March 1, 2006; in each case, showing no
material condition of environmental concern and otherwise in form and substance
reasonably satisfactory to the Administrative Agents;
          “Net Cash Proceeds” is hereby amended by inserting “(other than any
Joint Venture)” immediately after “any of its Subsidiaries” in the introduction
thereof.
          “Permitted Acquisitions” is hereby amended by:

- 5 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
(A) deleting clause (a) thereof in its entirety and replacing such text with the
following:
“(a) the Ardent Acquisition, the ABS Acquisition and any other Acquisition
consummated, and notified to the Administrative Agents, prior to the Amendment
Effective Date and”
(B) deleting the text of clause (b)(v) thereof in its entirety and replacing
such text with “[Intentionally Deleted]”,
(C) deleting clauses (vi) and (vii) thereof in its entirety and replacing such
text with the following:
          (vi) with respect to any Permitted Acquisition in which the Total
Consideration exceeds $25,000,000, the Borrower shall have delivered to the
Administrative Agents on or prior to the date of such proposed Acquisition or
such later time as the Administrative Agent may permit a Pro Forma Compliance
Certificate, demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 (Financial Covenants) as of the most recent
fiscal quarter for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) (Financial Statements);
          (vii) with respect to any Permitted Acquisition in which the Total
Consideration exceeds $25,000,000, on or prior to the date of such proposed
Acquisition, the Administrative Agents shall have received, in form and
substance reasonably satisfactory to the Administrative Agents, copies of the
acquisition agreement, related Contractual Obligations and instruments,
opinions, certificates, lien search results and other documents, in each case as
reasonably requested by the Administrative Agents; and
          (D) replacing the references to “$50,000,000 individually” and
“$150,000,000 in the aggregate” in clause (b)(x) thereof with “100,000,000
individually” and “$250,000,000 in the aggregate”, respectively.
          (3) The following definitions set forth in Section 1.01 (Defined
Terms) of the Credit Agreement are hereby deleted in their entirety and are
respectively replaced as follows:
          “Revolving Credit Lender” means each Lender that (a) is an Original
Revolving Credit Lender, (b) is an Additional Revolving Credit Lender or
(c) participates in any Letter of Credit.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled (unless, such control
is held jointly with one or more joint venture partners), directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
"Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

- 6 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
          “Term Loan Lender” means each Original Term Loan Lender and each
Additional Term Loan Lender.
          “Unused Commitment Fee Rate” means the rate per annum as set forth
below:

          Consolidated Total Leverage Ratio   Unused Commitment Fee Rate
Greater than or equal to 5.5 to 1
    0.500 %
Less than 5.5 to 1 and equal to or greater than 5.0 to 1
    0.375 %
Less than 5.0 to 1 and equal to or greater than 4.5 to 1
    0.300 %
Less than 4.5 to 1 and equal to or greater than 4.0 to 1
    0.300 %
Less than 4.0 to 1
    0.250 %

               (ii) Section 1.02 (Other Interpretative Provisions) of the Credit
Agreement is hereby amended by replacing the period at the end of clause (g)
thereof with a semicolon and adding new clauses (h) and (i) thereafter as
follows:
               (h) The term “Borrower” shall mean each Borrower and all
Borrowers shall be jointly and severally liable for the payment and performance
of all obligations and covenants of any Borrower under this Agreement or any
other Loan Document and shall be performed by any of them, and each Borrower
shall be bound by any notices (including notices of Borrowings, conversions and
continuations), consents or other actions furnished or taken by any other
Borrower hereunder;
               (i) The term “Borrower” shall mean PSI when used in the phrase
“Subsidiaries of the Borrower”, “Borrower or any of its Subsidiaries”, “Borrower
and its Subsidiaries”, “Borrower and each of its Subsidiaries” or in phrases or
contexts of like import.
          (c) Amendments to Article II (The Commitments and Credit Extensions).
               (i) Clause (a) of Section 2.01 (The Commitments) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
               “(a) Revolving Credit Commitments. On the terms and subject to
the conditions contained in this Agreement, (i) each Original Revolving Credit
Lender severally agreed to make loans in an aggregate principal amount of
$150,000,000 (each an “Original Revolving Loan”) to the Borrower from time to
time on any Business Day during the period from the Closing Date until the
Revolving Credit Termination Date and (ii) each Additional Revolving Credit
Lender severally agrees to make additional loans in an aggregate principal
amount of $150,000,000 (each an “Additional Revolving Loan”) to the Borrower
from time to time on any Business Day during the period from the Amendment
Effective Date until the Revolving Credit Termination Date, provided, however,
that at no time shall any Revolving Credit Lender be obligated to make a
Revolving Loan (as defined below) in excess of such Revolving Credit Lender’s
Pro Rata Share of the Available Credit. On the Amendment Effective Date, all
Original Revolving Loans and all Additional Revolving Loans shall be “Revolving
Loans” under this Agreement and all Original Revolving Credit Lenders shall sell
to all Additional Revolving Credit Lenders participations in the Letters of
Credit then outstanding and all Revolving Credit Lenders shall share pro rata in
such Letters of Credit. Within the limits

- 7 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
of the Revolving Credit Commitment of each Revolving Credit Lender, amounts of
Revolving Loans repaid may be reborrowed under this Section 2.01. From and
including the Closing Date, the “Revolving Commitments” (under and as defined in
the Existing Credit Agreement) of each Revolving Credit Lender pursuant to the
Existing Credit Agreement shall be deemed Revolving Credit Commitments under
this Agreement in the respective amounts provided herein.”
               (ii) Clause (b) of Section 2.01 (The Commitments) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
               “(b) Term Loan Commitments. On the terms and subject to the
conditions contained in this Agreement, (i) each Original Term Loan Lender made
loans in an aggregate principal amount of $325,000,000 (each, an “Original Term
Loan”) to the Borrower on the Closing Date, of which $125,000,000 has been
prepaid and is no longer outstanding and (ii) each Additional Term Loan Lender
severally agrees to make additional loans in an aggregate principal amount of
$150,000,000 (each, an “Additional Term Loan”) to the Borrower on the Amendment
Effective Date. On the Amendment Effective Date, all Original Term Loans which
remain outstanding and all Additional Term Loans shall be “Term Loans” under
this Agreement. Amounts of Term Loans repaid or prepaid may not be reborrowed.”
               (iii) Section 2.02 (Borrowings, Conversions and Continuations of
Loans) of the Credit Agreement is hereby amended by (A) amending and restating
the text of part (A) of clause (a) thereof in its entirety to read as follows:
               “the date of such proposed Borrowing (which in the case of the
Term Loan Borrowing, shall be the Closing Date or, in the case of the Additional
Term Loans, the Amendment Effective Date)”
and (B) inserting the following at the end of the last sentence of clause
(a)(ii) thereof:
               “; provided, that, in the case of Borrowings in respect of
Additional Revolving Loans or Additional Term Loans, the applicable conditions
set forth in Section 5.02 (Conditions Precedent to Each Credit Extension) be
fulfilled (or duly waived in accordance with Section 11.01 (Amendments, Etc.) on
the Amendment Effective Date.”
               (iv) Section 2.06 (Repayment of Loans) of the Credit Agreement is
hereby amended by amending and restating clause (c) thereof in its entirety to
read as follows:
               “(c) The Borrower promises to repay the Term Loans at the dates
and in the amounts set forth below, provided, however, that such repayments with
respect to the Original Term Loans shall be reduced by any optional prepayments
of the Original Term Loans made prior to the Amendment Effective Date in
accordance with Section 2.07(b) (Optional Prepayments):

- 8 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.

          Date   Amount
December 31, 2006
  $ 812,500  
March 31, 2007
  $ 1,187,500  
June 30, 2007
  $ 1,187,500  
September 30, 2007
  $ 1,187,500  
December 31, 2007
  $ 1,187,500  
March 31, 2008
  $ 1,187,500  
June 30, 2008
  $ 1,187,500  
September 30, 2008
  $ 1,187,500  
December 31, 2008
  $ 1,187,500  
March 31, 2009
  $ 1,187,500  
June 30, 2009
  $ 1,187,500  
September 30, 2009
  $ 1,187,500  
December 31, 2009
  $ 1,187,500  
March 31, 2010
  $ 1,187,500  
June 30, 2010
  $ 1,187,500  
September 30, 2010
  $ 1,187,500  
December 31, 2010
  $ 1,187,500  
March 31, 2011
  $ 1,187,500  
June 30, 2011
  $ 1,187,500  
September 30, 2011
  $ 1,187,500  
December 31, 2011
  $ 1,187,500  
March 31, 2012
  $ 1,187,500  
July 1, 2012
  $ 444,812,500  

provided, however, that (i) the above installment due on December 31, 2006 shall
be fully applied in repayment of the Original Term Loans only, and all other
installments thereafter shall be applied pro rata to the outstanding principal
amount of the Original Term Loans and the Additional Term Loans and (ii) the
Borrower shall repay the entire unpaid principal amount of the Term Loans on the
Term Loan Maturity Date.”
               (v) Section 2.08 (Mandatory Prepayments) of the Credit Agreement
is hereby amended by inserting immediately before the semicolon at the end of
the first part of clause (c) the following text:
               “provided, that at the Borrower’s option, Net Cash Proceeds of
any Equity Issuance may first be applied to repay outstanding Borrowings of
Revolving

- 9 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
Loans (so long as the Borrower delivers a certificate demonstrating pro forma
compliance with the financial covenants set forth in Section 8.11 (Financial
Covenants).”
               (vi) Section 2.14 (Increases in Commitments) of the Credit
Agreement is hereby amended by (A) replacing each reference to “$100,000,000” in
clause (a) thereof with “$200,000,000” and (B) adding a new clause (d) at the
end thereof as follows:
               “(d) The Additional Term Loans shall not constitute Incremental
Term Loans and the Additional Revolving Loans shall not constitute Incremental
Revolving Loans.”
          (d) Amendments to Article VI (Representations and Warranties). Clause
(b) of Section 6.19 (Use of Proceeds) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
               “(b) The proceeds of the Term Loans are being used by the
Borrower solely (i) to finance the Ardent Acquisition and for the payment of
related transaction costs, fees and expenses, (ii) to finance the ABS
Acquisition and for the payment of related transaction costs, fees and expenses
and (iii) for the payment of transaction costs, fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby on or
prior to the Amendment Effective Date.”
          (e) Amendments to Article VII (Affirmative Covenants).
               (i) Clause (b) of Section 7.02 (Certificates; Other Information)
of the Credit Agreement is hereby amended by deleting (A) “(i)” therein and (B)
clause (ii) thereof in its entirety.
               (ii) Clauses (a)(x) and (y) of Section 7.12 (Additional
Subsidiaries and Guarantees) of the Credit Agreement is hereby amended by
inserting the phrase “or a Joint Venture” after each use of the phrase “Excluded
Subsidiary”.
               (iii) Clause (a)(ii) of Section 7.12 (Additional Subsidiaries and
Guaranties) of the Credit Agreement is hereby amended by amending and restating
clause (y) in the proviso thereof in its entirety to read as follows:
               “(y) no Subsidiary shall be required to comply with this clause
(ii) so long as the aggregate amount of (A) Investments of the Loan Parties in
such Subsidiaries (excluding PSI Surety, Inc. and the HUD Financing
Subsidiaries) that are not Guarantors and (B) other Investments permitted
pursuant to Section 8.02(o) (Investments) do not, as of any date of
determination, exceed ten percent (10%) of Total Assets.”
               (iv) Section 7.15 (Additional Collateral) of the Credit Agreement
is hereby amended by inserting the phrase “(other than a Joint Venture)” after
the phrase “or cause each Subsidiary”.
               (v) Clause (a) of Section 7.15 (Additional Collateral) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

- 10 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
               “(a) at all times (except in respect of all owned and leased
Property of each Loan Party acquired after the Closing Date, in which case, no
later than 30 days after (x) the Closing Date or (y) (if later) the date of
acquisition of such property (or such later date as may be agreed to by the
Administrative Agents)) the Loan Parties will (subject to Section 7.12
(Additional Subsidiaries and Guarantees)) (i) cause all of the owned and leased
Property (other than Excluded Property) of each Loan Party to be subject to
first priority, perfected Liens and, in the case of owned and leased Real
Property, title insured Liens in favor of the Collateral Agent to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents (it
being understood and agreed that bring down endorsements of Mortgagees’ Title
Insurance Policies shall not be required in respect of the Real Properties owned
by any Loan Party prior to the Amendment Effective Date, except where in the
reasonable judgment of the Administrative Agents the cost of obtaining such
endorsements is not material) or, with respect to any such Property acquired
subsequent to the Closing Date, such other additional security documents or
joinders to existing Collateral Documents as the Administrative Agents may
reasonably request, subject in any case to Permitted Liens, and (ii) deliver
such other documentation as the Administrative Agents may reasonably request in
connection with the foregoing, including appropriate UCC-1 financing statements,
Mortgage Supporting Documents, Collateral Access Agreements, Bailee’s Letters,
certified resolutions, Organization Documents and other authorizing documents of
such Person, favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above and the perfection of the Collateral Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to clauses (iii), (iv), (v), (vi), (ix) and (x) of Section 5.01(a) (Conditions
Precedent to Initial Credit Extensions), all in form, content and scope
reasonably satisfactory to the Administrative Agents.”
               (vi) Clause (a) of clause (b) Section 7.15 (Additional
Collateral) of the Credit Agreement is hereby amended by inserting the phrase
“beneficially owned by any Loan Party” after the phrase “Capital Stock of each
Domestic Subsidiary”.
               (vii) Section 7.17 (Interest Rate Contracts) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
                    “7.17 Interest Rate Contracts.
[INTENTIONALLY DELETED]”
          (f) Amendments to Article VIII (Negative Covenants).
               (i) Section 8.01 (Liens) of the Credit Agreement is hereby
amended by (A) deleting the word “and” at the end of clause (r) thereof,
(B) replacing the “.” at the end of clause (s) thereof with ”;”, (C) replacing
the “.” at the end of clause (t) thereof with “; and” and (D) inserting as a new
clause (u) thereof the following:
               “(u) Liens securing Indebtedness permitted under Section 8.03(o)
(Indebtedness).”
               (ii) Clauses (k) and (o) of Section 8.02 (Investments) of the
Credit Agreement are amended by deleting their respective texts in their
entirety and replacing them

- 11 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
with the following:
          “(k) Investments in PSI Surety to pay its reasonable general corporate
and overhead expenses and to cause PSI Surety to maintain the minimum amount of
capital required by applicable Laws, provided, that the aggregate amount of
Investments in PSI Surety pursuant to this clause (k) shall not exceed
$3,000,000 in any fiscal year;”
          “(o) Investments not otherwise permitted by the foregoing clauses in
an amount outstanding for all such Investments permitted pursuant to this clause
(o) not to exceed ten percent (10%) of Total Assets.”
          (iii) Section 8.03 (Indebtedness) of the Credit Agreement is hereby
amended by (A) deleting the respective texts of clauses (c), (j) and (k) thereof
in their entirety and replacing them with the following:
          “(c) purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by the Borrower or any of
its Subsidiaries to finance the purchase of Fixed Assets, provided that (i) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed, (ii) no such Indebtedness shall be refinanced for a principal amount
in excess of the principal balance outstanding thereon at the time of such
refinancing and (iii) the total amount of all such Indebtedness at any time
outstanding shall not exceed $20,000,000;”
          “(j) other additional unsecured Indebtedness entered into on and after
the Closing Date in an aggregate principal amount not to exceed $30,000,000 at
any one time outstanding;”
          “(k) Permitted Subordinated Indebtedness (on terms and conditions
acceptable to the Administrative Agents) issued after the Closing Date (i) in an
aggregate principal amount not to exceed $75,000,000 at any one time outstanding
and (ii) in an aggregate principal amount in excess of $75,000,000 solely to the
extent that the Net Cash Proceeds of such Indebtedness are applied to prepay the
Loans as provided in Section 2.08 (Mandatory Prepayments);”
(B) replacing the “.” at the end of clause (l) thereof with “;”, (C) inserting
“;” at the end of clause (m) thereof, (D) replacing the “.” at the end of clause
(n) thereof with “; and” and (E) inserting as a new clause (o) thereof the
following:
          “(o) additional Indebtedness of any Subsidiary that is not a Guarantor
in an aggregate principal amount not to exceed $10,000,000 at any one time
outstanding.”
          (iv) Section 8.04 (Fundamental Changes) of the Credit Agreement is
hereby amended by replacing the phrase “Wholly Owned Subsidiary” with the word
“Subsidiary”.
          (v) Clause (d) of Section 8.05 (Dispositions) of the Credit Agreement
is hereby amended by inserting the following at the end thereof: “; provided
that the foregoing shall not limit the granting of any Lien permitted by
Section 8.01 (Liens)”.

- 12 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
          (vi) Section 8.09 (Burdensome Agreements) of the Credit Agreement is
hereby amended by inserting the phrase “or a Joint Venture” after the phrase
“other than any Excluded Subsidiary”.
          (vii) Clause (a) of Section 8.11 (Financial Covenants) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
          “(a) Maximum Consolidated Total Leverage Ratio. At any time, permit
the Consolidated Total Leverage Ratio as of the last day of any four consecutive
fiscal quarter period, taken together as one accounting period, of the Borrower
and its Subsidiaries set forth below to be greater than the ratio set forth
below opposite such four fiscal quarter period:

          Maximum Consolidated Total Four-Quarter Period ending:   Leverage
Ratio
December 31, 2006
  5.50 to 1.00
March 31, 2007
  5.50 to 1.00
June 30, 2007
  5.50 to 1.00
September 30, 2007
  5.50 to 1.00
December 31, 2007
  5.50 to 1.00
March 31, 2008 and thereafter
  5.00 to 1.00

          (viii) Section 8.12 (Capital Expenditures) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
          “8.12 Capital Expenditures.
          Permit Capital Expenditures of Borrower and its Subsidiaries on a
consolidated basis to exceed in the aggregate in any fiscal year an amount equal
to eight percent (8.0%) of consolidated net revenues of the Borrower and its
Subsidiaries as of the end of the immediately preceding fiscal year on a Pro
Forma Basis.”
     (ix) Section 8.15 (Ownership of Subsidiaries) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
          “8.15 Ownership of Subsidiaries.
          Notwithstanding any other provisions of this Agreement to the
contrary, (i) permit any Person (other than the Borrower or any Wholly Owned
Subsidiary) to own any Capital Stock of any Subsidiary (other than any joint
venture permitted hereunder), except to qualify directors where required by
applicable Law or to satisfy other requirements of applicable Law with respect
to the ownership of Capital Stock of Foreign Subsidiaries, (ii) permit any
Subsidiary to issue or have outstanding any shares of preferred Capital Stock or
(iii) create, incur, assume or suffer to exist any Lien on any Capital Stock of
any Subsidiary owned directly or beneficially by the Borrower or any

- 13 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
Guarantor other than Permitted Liens.”
          (g) Insertion of Schedule I-A (Additional Commitments). A new
Schedule I-A (Additional Commitments) to the Credit Agreement in the form
attached hereto is hereby inserted immediately following the existing Schedule I
(Commitments) to the Credit Agreement.
     Section 2. Conditions Precedent to the Effectiveness of this Amendment
          This Amendment shall become effective when, and only when, each of the
following conditions precedent shall have been satisfied (the “Amendment
Effective Date”) or duly waived by the Administrative Agents:
          (a) Certain Documents. The Administrative Agents shall have received
each of the following, each dated the Amendment Effective Date (unless otherwise
agreed by the Administrative Agents), in form and substance satisfactory to the
Administrative Agents:
          (i) this Amendment, duly executed by the Borrowers, the Guarantors,
the Arrangers and the Administrative Agents;
          (ii) the Lenders’ Consent executed by (x) the number of Lenders which,
when combined, constitute the Required Lenders and (y) 100% of the Revolving
Credit Lenders;
          (iii) a copy of the Amended and Restated Stock Purchase Agreement,
dated as of October 27, 2006, by and between PSI and FHC Health Systems, Inc.
(the “ABS Acquisition Documentation”) certified as being complete and correct by
a Responsible Officer of PSI;
          (iv) closing of the ABS Acquisition on terms consistent with the ABS
Acquisition Documentation without any material waiver or amendment thereto not
consented to by the Administrative Agents;
          (v) a favorable opinion of Waller Landsen Dortch & Davis, counsel to
the Loan Parties, addressed to the Administrative Agents, the Collateral Agent,
the Lenders and the L/C Issuer and addressing such other matters as any Lender
or L/C Issuer through any Administrative Agent may reasonably request;
          (vi) a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying as follows:
               (A) that each officer of such Loan Party that was authorized to
execute and deliver any Loan Document or any other document required under the
Credit Agreement to be executed and delivered by or on behalf of such Loan Party
on the Closing Date or thereafter is authorized to execute and deliver any Loan
Document or any other document required under this Amendment to be executed and
delivered by or on behalf of such Loan Party, other than as may be attached to
such certificate of the Secretary or Assistant Secretary which attachment shall
certify the names and true signatures of each additional officer of such Loan
Party that has been authorized to execute and deliver any Loan Document or any
other document required under this Amendment to be executed and delivered by or
on behalf of such Loan Party,

- 14 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
               (B) that there have been no changes to the articles or
certificate of incorporation (or equivalent Organization Document) of each Loan
Party delivered pursuant to the Credit Agreement on the Closing Date or
thereafter, other than as may be attached to such certificate of the Secretary
or Assistant Secretary which attached articles or certificate of incorporation
(or equivalent Organization Document) shall have been certified as of a recent
date by the Secretary of State of the State of organization of such Loan Party,
               (C) that there have been no changes to the by-laws (or equivalent
Organization Document) of each Loan Party delivered pursuant to the Credit
Agreement on the Closing Date or thereafter, other than as may be attached to
such certificate of the Secretary or Assistant Secretary, and
               (D) the resolutions of each Loan Party’s Board of Directors (or
equivalent governing body) approving and authorizing the execution, delivery and
performance of this Amendment and the other Loan Documents to which such Loan
Party is a party;
          (vii) certificates of the Secretary of State of the State of
organization of each Borrower and each of PSI’s Subsidiaries that becomes a
Guarantor on the Amendment Effective Date attesting to the good standing of each
such Loan Party in such State as of a recent date;
          (viii) Guarantees, joinder agreements, other supplements to Security
Agreements and other documents required pursuant to Section 7.12 (Additional
Subsidiaries and Guarantees) of the Credit Agreement with respect to
Subsidiaries whose capital stock is acquired by or issued to any Loan Party
pursuant to the ABS Acquisition within 30 days of the Amendment Effective Date,
or such longer time as the Administrative Agent may allow;
          (ix) Mortgages in favor of the Collateral Agent for all of the owned
Real Properties of the Loan Parties (including currently owned Real Properties
and those acquired pursuant to the ABS Acquisition), together with (A) all
Mortgage Supporting Documents, in each case to the extent required by
Section 7.15 (Additional Collateral) of the Credit Agreement (as amended hereby)
and (B) a favorable opinion of counsel to the Loan Parties in each jurisdiction
for which the Administrative Agents require a legal opinion in connection with
the delivery of Mortgages in respect of Real Properties acquired by PSI in the
ABS Acquisition addressed to the Administrative Agents, the Collateral Agent,
the Lenders and the L/C Issuer and addressing such other matters as any Lender
or L/C Issuer through any Administrative Agent may reasonably request, in each
case, within 30 days of the Amendment Effective Date, or such longer time as the
Administrative Agent may allow;
          (x) a certificate of the chief accounting officer of each Borrower
stating in reasonable detail that such Borrower is Solvent after giving effect
to the Credit Extensions to be made on the Amendment Effective Date, the
application of the proceeds thereof in accordance with Section 6.19 (Use of
Proceeds) of the Credit Agreement and the payment of all estimated Attorney
Costs, and accounting and other fees related hereto and to the other Loan
Documents and the transactions contemplated hereby and thereby;

- 15 -



--------------------------------------------------------------------------------



 



Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
          (xi) a certificate of a Responsible Officer of each Borrower to the
effect that (A) the conditions set forth in Section 5.02(b) (Conditions
Precedent to Each Credit Extension) of the Credit Agreement have been satisfied,
(B) there shall be no action, investigation or proceeding (whether an individual
proceeding or a series of related proceedings) or development in any action,
investigation or proceeding (whether an individual proceeding or a series of
related proceedings) that has had or could reasonably be expected to have a
Material Adverse Effect or have a material adverse effect on the ability of the
parties to consummate the ABS Acquisition, the funding of the Credit Extensions
to be made on the Amendment Effective Date under the Credit Agreement as amended
by this Amendment or under any of the other transactions contemplated hereby and
(C) the condition set forth in clause (a)((iv) above has been satisfied;
          (xii) a certificate of a Responsible Officer of each Borrower
specifying all information necessary for the Administrative Agents and the
Lenders to issue wire transfer instructions on behalf of each of the Loan
Parties for the subsequent Credit Extensions to be made on the Amendment
Effective Date under the Credit Agreement as amended by this Amendment,
including sources and application of funds, disbursement authorizations, in form
reasonably acceptable to the Administrative Agents; and
          (xiii) such additional documentation as the Lenders party to the
Lenders’ Consent or the Administrative Agents may reasonably require;
          (b) Corporate and Other Proceedings. All corporate and other
proceedings, and all documents, instruments and other legal matters in
connection with the ABS Acquisition and the other transactions contemplated by
this Amendment shall be satisfactory in all respects to the Administrative
Agents and each Lender;
          (c) Representations and Warranties. Each of the representations and
warranties contained in Article VI (Representations and Warranties) of the
Credit Agreement, the other Loan Documents or in any certificate, document or
financial or other statement furnished at any time under or in connection
therewith are true and correct in all material respects on and as of the date
hereof and the Amendment Effective Date, in each case as if made on and as of
such date and except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific date; provided, however, that references therein to the “Credit
Agreement” shall be deemed to refer to the Credit Agreement as amended by this
Amendment and after giving effect to the consents and waivers set forth herein;
          (d) No Default or Event of Default. After giving effect to this
Amendment, no Default or Event of Default (except for those that may have been
duly waived) shall have occurred and be continuing, either on the date hereof or
on the Amendment Effective Date; and
          (e) Fees and Expenses Paid. The Borrowers shall have paid all
Obligations due, after giving effect to this Amendment, on or before the later
of the date hereof and the Amendment Effective Date including, without
limitation, the fees set forth in Section 4 (Reaffirmation) hereof, the fees set
forth in that certain letter agreement, dated as of December 1, 2006, among PSI
and Citigroup Global Markets Inc., and all costs and expenses of the
Administrative Agents in connection with the preparation, reproduction,
execution and delivery

- 16 -



--------------------------------------------------------------------------------



 




Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
of this Amendment and all other Loan Documents entered into in connection
herewith (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agents with respect thereto and all
other Loan Documents) and all other costs, expenses and fees due under any Loan
Document.
     Section 3. Representations and Warranties
          On and as of the date hereof and as of the Amendment Effective Date,
after giving effect to this Amendment, each Borrower hereby represents and
warrants to the Administrative Agents and each Lender as follows:
          (a) this Amendment has been duly authorized, executed and delivered by
each Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of each Borrower and each Guarantor, enforceable against each
Borrower and each Guarantor in accordance with its terms, and the Credit
Agreement as amended by this Amendment constitutes the legal, valid and binding
obligation of each Borrower and each Guarantor, enforceable against each
Borrower and each Guarantor in accordance with its terms;
          (b) each of the representations and warranties contained in Article VI
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or in any certificate, document or financial or other statement
furnished at any time under or in connection therewith are true and correct in
all material respects on and as of the date hereof and the Amendment Effective
Date, in each case as if made on and as of such date and except to the extent
that such representations and warranties specifically relate to a specific date,
in which case such representations and warranties shall be true and correct in
all material respects as of such specific date; provided, however, that
references therein to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended hereby and after giving effect to the consents and
waivers set forth herein;
          (c) no Default or Event of Default has occurred and is continuing
(except for those that are duly waived); and
          (d) there is no action, investigation or proceeding (whether an
individual proceeding or a series of related proceedings) or development in any
action, investigation or proceeding (whether an individual proceeding or a
series of related proceedings) that has had or could reasonably be expected to
have a Material Adverse Effect or have a material adverse effect on the ability
of the parties to consummate the ABS Acquisition, the funding of the Credit
Extensions to be made on the Amendment Effective Date under the Credit Agreement
as amended by this Amendment or under any of the other transactions contemplated
hereby.
     Section 4. Reaffirmation
          (a) Each Loan Party hereby acknowledges and agrees that, after giving
effect to this Amendment, all of its respective obligations and liabilities
under the Loan Documents to which it is a party are reaffirmed, and remain in
full force and effect.
          (b) After giving effect to this Amendment, each Loan Party reaffirms
each Lien granted by it to the Collateral Agent for the benefit of the Secured
Parties under each of the Loan Documents to which it is a party, which Liens
shall continue in full force and effect during the term of the Credit Agreement
as amended by this Amendment, and shall continue to secure

- 17 -



--------------------------------------------------------------------------------



 




Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
the Secured Obligations, in each case, on and subject to the terms and
conditions set forth in the Credit Agreement as amended by this Amendment.
     Section 5. Revolving Credit Commitments
          The parties hereto acknowledge that, notwithstanding the provisions
regarding assignments set forth in Section 11.07 (Assignments and
Participations) of the Credit Agreement, as of the Amendment Effective Date, the
Revolving Credit Commitment for each of the Revolving Credit Lenders are as set
forth on Schedule II.
     Section 6. Fees and Expenses
          Each Borrower and each other Loan Party agrees, jointly and severally,
to pay on demand in accordance with the terms of Section 11.4 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement all costs and expenses of the
Administrative Agents in connection with the preparation, reproduction,
execution and delivery of this Amendment and all other Loan Documents entered
into in connection herewith (including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agents with respect
thereto and all other Loan Documents).
     Section 7. Reference to the Effect on the Loan Documents
          (a) As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.
          (b) Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, L/C Issuer, Arrangers, Collateral Agent or the
Administrative Agents under any of the Loan Documents, nor constitute a waiver
or amendment of any other provision of any of the Loan Documents or for any
purpose except as expressly set forth herein.
          (d) This Amendment is a Loan Document.
     Section 8. Execution in Counterparts
          This Amendment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an

- 18 -



--------------------------------------------------------------------------------



 




Amendment No. 1 to Credit Agreement
Psychiatric Solutions, Inc.
executed counterpart by telecopy shall be effective as delivery of a manually
executed counterpart of this Amendment.
     Section 9. Governing Law
          This Amendment shall be governed by and construed in accordance with
the law of the State of New York.
     Section 10. Section Titles
          The section titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection of
any Loan Document immediately followed by a reference in parenthesis to the
title of the section of such Loan Document containing such clause, sub-clause or
subsection is a reference to such clause, sub-clause or subsection and not to
the entire section; provided, however, that, in case of direct conflict between
the reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.
     Section 11. Notices
          All communications and notices hereunder shall be given as provided in
the Credit Agreement.
     Section 12. Severability
          The fact that any term or provision of this Agreement is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person
     Section 13. Successors
          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
     Section 14. Waiver of Jury Trial
          Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.
[Signature Pages Follow]

- 19 -



--------------------------------------------------------------------------------



 



Exhibit 10.1
          In Witness Whereof, the parties hereto have caused this Amendment to
be executed by their respective officers, general partners or partners thereunto
duly authorized, as of the date first written above.
BORROWERS AND GUARANTORS:
PSYCHIATRIC SOLUTIONS, INC., a Delaware corporation

         
By:
  /s/ Christopher L. Howard    
Name:
 
 
Christopher L. Howard    
Title:
  Executive Vice President, General Counsel and Secretary    

BHC HOLDINGS, INC., a Delaware corporation
PREMIER BEHAVIORAL SOLUTIONS, INC., a Delaware corporation
ALTERNATIVE BEHAVIORAL SERVICES, INC., a Virginia corporation

         
By:
  /s/ Christopher L. Howard    
Name:
 
 
Christopher L. Howard    
Title:
  Vice President and Secretary    

GUARANTORS:
RIVEREDGE HOSPITAL HOLDINGS, INC., a Delaware corporation
RIVEREDGE HOSPITAL, INC., an Illinois corporation
BENCHMARK BEHAVIORAL HEALTH SYSTEM, INC., a Utah corporation
BRENTWOOD ACQUISITION, INC., a Tennessee corporation
BRENTWOOD ACQUISITION–SHREVEPORT, INC., a Delaware corporation
COLLABORATIVE CARE CORPORATION, a Tennessee corporation
BRYNN MARR HOSPITAL, INC., a North Carolina corporation
FORT LAUDERDALE HOSPITAL, INC., a Florida corporation
GREAT PLAINS HOSPITAL, INC., a Missouri corporation
GULF COAST TREATMENT CENTER, INC., a Florida corporation
H. C. CORPORATION, an Alabama corporation
HAVENWYCK HOSPITAL INC., a Michigan corporation
HSA HILL CREST CORPORATION, an Alabama corporation
HSA OF OKLAHOMA, INC., an Oklahoma corporation
INFOSCRIBER CORPORATION, a Delaware corporation
ALLIANCE HEALTH CENTER, INC., a Mississippi corporation
MICHIGAN PSYCHIATRIC SERVICES, INC., a Michigan corporation
PEAK BEHAVIORAL HEALTH SERVICES, LLC, a Delaware limited liability company
LAUREL OAKS BEHAVIORAL HEALTH CENTER, INC., a Delaware corporation
CEDAR SPRINGS HOSPITAL, INC., a Delaware corporation
TEXAS HOSPITAL HOLDINGS, INC., a Delaware corporation
PRIDE INSTITUTE, INC., a Minnesota corporation
SUMMIT OAKS HOSPITAL, INC., a New Jersey corporation

         
By:
  /s/ Christopher L. Howard    
Name:
 
 
Christopher L. Howard    
Title:
  Vice President and Secretary of each of the foregoing Guarantors    

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



PSYCHIATRIC MANAGEMENT RESOURCES, INC., a California corporation
PSYCHIATRIC SOLUTIONS HOSPITALS, LLC, a Delaware limited liability company
CALVARY CENTER, INC., a Delaware corporation
NORTH SPRING BEHAVIORAL HEALTHCARE, INC., a Tennessee corporation
HOLLY HILL HOSPITAL, LLC, a Tennessee limited liability company
SHADOW MOUNTAIN BEHAVIORAL HEALTH SYSTEM, LLC, a Delaware limited liability
company
PALMETTO BEHAVIORAL HEALTH HOLDINGS, INC., a Delaware corporation
PSYCHIATRIC SOLUTIONS OF VIRGINIA, INC., a Tennessee corporation
RAMSAY MANAGED CARE, INC., a Delaware corporation
BEHAVIORAL EDUCATIONAL SERVICES, INC., a Delaware corporation
RAMSAY YOUTH SERVICES OF GEORGIA, INC., a Delaware corporation
MISSION VISTA BEHAVIORAL HEALTH SERVICES, INC., a Delaware corporation
SUNSTONE BEHAVIORAL HEALTH, LLC, a Tennessee limited liability company
THE COUNSELING CENTER OF MIDDLE TENNESSEE, INC., a Tennessee corporation
TRANSITIONAL CARE VENTURES, INC., a Delaware corporation
COMPASS HOSPITAL, INC., a Delaware corporation
TEXAS HOSPITAL HOLDINGS, LLC, a Texas limited liability company
THERAPEUTIC SCHOOL SERVICES, L.L.C., an Oklahoma limited liability company

         
By:
  /s/ Christopher L. Howard    
Name:
 
 
Christopher L. Howard    
Title:
  Vice President and Secretary of each of the foregoing Guarantors    

HICKORY TRAIL HOSPITAL, L.P., a Delaware limited partnership
HIGH PLAINS BEHAVIORAL HEALTH, L.P., a Delaware limited partnership
MILLWOOD HOSPITAL, L.P., a Texas limited partnership
NEURO INSTITUTE OF AUSTIN, L.P., a Texas limited partnership
TEXAS CYPRESS CREEK HOSPITAL, L.P., a Texas limited partnership
TEXAS LAUREL RIDGE HOSPITAL, L.P., a Texas limited partnership
TEXAS OAKS PSYCHIATRIC HOSPITAL, L.P., a Texas limited partnership
TEXAS SAN MARCOS TREATMENT CENTER, L.P., a Texas limited partnership
TEXAS WEST OAKS HOSPITAL, L.P., a Texas limited partnership

              By:   TEXAS HOSPITAL HOLDINGS, LLC, its general partner    
 
           
 
  By:   /s/ Christopher L. Howard    
 
  Name:  
 
Christopher L. Howard    
 
  Title:   Vice President and Secretary    

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



H. C. PARTNERSHIP, an Alabama general partnership

              By:   H. C. CORPORATION
HSA HILL CREST CORPORATION, its partners    
 
           
 
  By:   /s/ Christopher L. Howard    
 
  Name:  
 
Christopher L. Howard    
 
  Title:   Vice President and Secretary    

BHC OF INDIANA, GENERAL PARTNERSHIP, a Tennessee general partnership

              By:   COLUMBUS HOSPITAL PARTNERS, LLC
LEBANON HOSPITAL PARNTERS, LLC
NORTHERN INDIANA PARTNERS, LLC
VALLE VISTA HOSPITAL PARTNERS, LLC, its partners    
 
           
 
  By:   /s/ Christopher L. Howard    
 
  Name:  
 
Christopher L. Howard    
 
  Title:   Vice President and Secretary    

BLOOMINGTON MEADOWS, GENERAL PARTNERSHIP, a Delaware general partnership

                  By:   BHC OF INDIANA, GENERAL PARTNERSHIP, its partner    
 
                    By:   COLUMBUS HOSPITAL PARTNERS, LLC
LEBANON HOSPITAL PARTNERS, LLC
NORTHERN INDIANA PARTNERS, LLC
VALLE VISTA HOSPITAL PARTNERS, LLC    
 
               
 
      By:   /s/ Christopher L. Howard    
 
      Name:  
 
Christopher L. Howard    
 
      Title:   Vice President and Secretary    
 
                By:   INDIANA PSYCHIATRIC INSTITUTES, LLC, its partner    
 
                    By:   /s/ Christopher L. Howard                       Name:
  Christopher L. Howard         Title:   Vice President and Secretary    

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



MESILLA VALLEY GENERAL PARTNERSHIP, a New Mexico general partnership

              By:   MESILLA VALLEY HOSPITAL, INC.
MESILLA VALLEY MENTAL HEALTH ASSOCIATES, INC., its partners    
 
           
 
  By:   /s/ Christopher L. Howard    
 
  Name:  
 
Christopher L. Howard    
 
  Title:   Vice President and Secretary    

CANYON RIDGE HOSPITAL, INC., a California corporation
TUCSON HEALTH SYSTEMS, INC., a Delaware corporation
WELLSTONE HOLDINGS, INC., a Delaware corporation
WELLSTONE REGIONAL HOSPITAL ACQUISITION, LLC, an Indiana limited liability
company
LIBERTY POINT BEHAVIORAL HEALTHCARE, LLC, a Delaware limited liability company
PREMIER BEHAVIORAL SOLUTIONS OF FLORIDA, INC., a Delaware corporation
ALLIANCE CROSSINGS, LLC, a Delaware limited liability company
RAMSAY YOUTH SERVICES PUERTO RICO, INC., a Puerto Rico corporation
PALMETTO BEHAVIORAL HEALTH SYSTEM, L.L.C., a South Carolina limited liability
company
PALMETTO LOWCOUNTRY BEHAVIORAL HEALTH, L.L.C., a South Carolina limited
liability company
PALMETTO PEE DEE BEHAVIORAL HEALTH, L.L.C., a South Carolina limited liability
company
CUMBERLAND HOSPITAL, LLC, a Virginia limited liability company
BEHAVIORAL HEALTHCARE LLC, a Delaware limited liability company
BHC ALHAMBRA HOSPITAL, INC., a Tennessee corporation
BHC BELMONT PINES HOSPITAL, INC., a Tennessee corporation
BHC CANYON RIDGE HOSPITAL, LLC, a Delaware limited liability company
BHC CEDAR CREST RTC, INC., a Texas corporation
BHC CEDAR VISTA HOSPITAL, INC., a California corporation
BHC CLINICAS DEL ESTE HOSPITAL, INC., a Tennessee corporation
COLUMBUS HOSPITAL PARTNERS, LLC, a Tennessee limited liability company
BHC FAIRFAX HOSPITAL, INC., a Tennessee corporation
BHC FORT LAUDERDALE HOSPITAL, INC., a Tennessee corporation
BHC FOX RUN HOSPITAL, INC., a Tennessee corporation
BHC FREMONT HOSPITAL, INC., a Tennessee corporation
BHC GULF COAST MANAGEMENT GROUP, INC., a Tennessee corporation
BHC HEALTH SERVICES OF NEVADA, INC., a Nevada corporation
BHC HERITAGE OAKS HOSPITAL, INC., a Tennessee corporation
BHC HOSPITAL HOLDINGS, INC., a Delaware corporation
BHC INTERMOUNTAIN HOSPITAL, INC., a Tennessee corporation

         
By:
  /s/ Christopher L. Howard    
Name:
 
 
Christopher L. Howard    
Title:
  Vice President and Secretary of each of the foregoing Guarantors    

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



LEBANON HOSPITAL PARTNERS, LLC, a Tennessee limited liability company
BHC MANAGEMENT HOLDINGS, INC., a Delaware corporation
BHC MANAGEMENT SERVICES, LLC, a Delaware limited liability company
BHC MANAGEMENT SERVICES OF INDIANA, LLC, a Delaware limited liability company
BHC MANAGEMENT SERVICES OF KENTUCKY, LLC, a Delaware limited liability company
BHC MANAGEMENT SERVICES OF LOUISIANA, LLC, a Delaware limited liability company
BHC MANAGEMENT SERVICES OF NEW MEXICO, LLC, a Delaware limited liability company
BHC MANAGEMENT SERVICES OF PENNSYLVANIA, LLC, a Delaware limited liability
company
BHC MANAGEMENT SERVICES OF STREAMWOOD, LLC, a Delaware limited liability company
BHC MANAGEMENT SERVICES OF TULSA, LLC, a Delaware limited liability company
BHC MILLWOOD HOSPITAL, INC., a Tennessee corporation
BHC MONTEVISTA HOSPITAL, INC., a Nevada corporation
BHC MESILLA VALLEY HOSPITAL, LLC, a Delaware limited liability company
BHC NEWCO 2, LLC, a Delaware limited liability company
BHC NEWCO 3, LLC, a Delaware limited liability company
BHC NEWCO 4, LLC, a Delaware limited liability company
BHC NEWCO 5, LLC, a Delaware limited liability company
BHC NEWCO 6, LLC, a Delaware limited liability company
BHC NEWCO 7, LLC, a Delaware limited liability company
BHC NEWCO 8, LLC, a Delaware limited liability company
BHC NEWCO 9, LLC, a Delaware limited liability company
BHC NEWCO 10, LLC, a Delaware limited liability company
BHC NORTHWEST PSYCHIATRIC HOSPITAL, LLC, a Delaware limited liability company
NORTHERN INDIANA PARTNERS, LLC, a Tennessee limited liability company
BHC PACIFIC GATEWAY HOSPITAL, INC., a Tennessee corporation
BHC PACIFIC SHORES HOSPITAL, INC., a California corporation
BHC PACIFIC VIEW RTC, INC., a Tennessee corporation
BHC PHYSICIAN SERVICES OF KENTUCKY, LLC, a Delaware limited liability company
BHC PINNACLE POINTE HOSPITAL, INC., a Tennessee corporation
BHC PROPERTIES, LLC, a Tennessee limited liability company
BHC ROSS HOSPITAL, INC., a California corporation
BHC SAN JUAN CAPESTRANO HOSPITAL, INC., a Tennessee corporation
BHC SIERRA VISTA HOSPITAL, INC., a Tennessee corporation
BHC SPIRIT OF ST. LOUIS HOSPITAL, INC., a Tennessee corporation
BHC STREAMWOOD HOSPITAL, INC., a Tennessee corporation
VALLE VISTA HOSPITAL PARTNERS LLC, a Tennessee limited liability company
BHC VISTA DEL MAR HOSPITAL, INC., a Tennessee corporation
BHC WINDSOR HOSPITAL, INC., a Ohio corporation
COLUMBUS HOSPITAL, LLC, a Delaware limited liability company

         
By:
Name:
  /s/ Christopher L. Howard
 
Christopher L. Howard    
Title:
  Vice President and Secretary of each of the foregoing Guarantors    

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



COMMUNITY PSYCHIATRIC CENTERS OF TEXAS, INC., a Texas corporation
INDIANA PSYCHIATRIC INSTITUTES, LLC a Delaware limited liability company
LEBANON HOSPITAL, LLC, a Delaware limited liability company
MESILLA VALLEY HOSPITAL, INC., a New Mexico corporation
MESILLA VALLEY MENTAL HEALTH ASSOCIATES, INC., a New Mexico corporation
NORTHERN INDIANA HOSPITAL, LLC, a Delaware limited liability company
VALLE VISTA, LLC, a Delaware limited liability company
WILLOW SPRINGS, LLC, a Delaware limited liability company
SOMERSET, INCORPORATED, a California corporation
SP BEHAVIORAL, LLC, a Florida limited liability company
UNIVERSITY BEHAVIORAL, LLC, a Florida limited liability company
LAKELAND BEHAVIORAL, LLC, a Florida limited liability company
ZEUS ENDEAVORS, LLC, a Florida limited liability company
THE NATIONAL DEAF ACADEMY, LLC, a Florida limited liability company
SAMSON PROPERTIES, LLC, a Florida limited liability company
RED ROCK BEHAVIORAL HEALTH LLC, a Delaware limited liability company
DIAMOND GROVE CENTER, LLC, a Delaware limited liability company
ATLANTIC SHORES HOSPITAL, LLC, a Delaware limited liability company
WINDMOOR HEALTHCARE INC., a Florida corporation
WINDMOOR HEALTHCARE OF PINELLAS PARK, INC., a Delaware corporation
RED ROCK SOLUTIONS, LLC, a Delaware limited liability company

         
By:
Name:
  /s/ Christopher L. Howard
 
Christopher L. Howard    
Title:
  Vice President and Secretary of each of the foregoing Guarantors    

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



              CITICORP NORTH AMERICA, INC.,     as Term Loan Facility
Administrative Agent and a Lender    
 
           
By:
  /s/ C. Conway        
 
            Name: C. Conway         Title:   Director        
 
            BANK OF AMERICA, N.A.,     as Revolving Credit Facility
Administrative Agent, the Swing Line Lender, the L/C Issuer and a Lender    
 
           
By:
  /s/ Elizabeth L. Knox        
 
            Name: Elizabeth L. Knox         Title:   Senior Vice President      
 
 
            CITIGROUP GLOBAL MARKETS INC.,         as Term Loan Arranger        
 
           
By:
  /s/ Michael Zicari        
 
            Name: Michael Zicari         Title:   Managing Director        
 
            BANC OF AMERICA SECURITIES LLC,     as Term Loan Arranger and
Revolving Credit Arranger    
 
           
By:
  /s/ A. Britt Canady        
 
            Name: Britt Canady         Title:   Principal        
 
            US BANK NATIONAL ASSOCIATION,     as Lender    
 
           
By:
  /s/ Thomas A. Heckman        
 
            Name: Thomas A. Heckman         Title:   Vice President        
 
            NATIONAL CITY BANK,         as Lender        
 
           
By:
  /s/ B. Deroy Scott, III        
 
            Name: B. Deroy Scott, III         Title:   Senior Vice President    
   

[Signature Page to Amendment No. 1]

 